Citation Nr: 1020126	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  04-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability (back disability).  

2.  Entitlement to service connection for a dental 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied service connection for a dental condition and 
determined new and material evidence had not been submitted 
to reopen a claim of service connection for lumbosacral 
strain.  

In February 2007, the Board reopened the claim of service 
connection for a lumbar spine condition and remanded the 
Veteran's appeal for due process considerations, to comply 
with VCAA notice requirements, and to schedule the Veteran 
for a VA examination.  The Veteran failed to report for the 
scheduled VA examinations; however, in February 2009, the 
Board remanded the Veteran's appeal for him to be scheduled 
for a new VA examination.  

All requested development has been conducted and the claim 
has been returned to the Board for adjudication.  

On his October 2004 substantive appeal, via VA Form 9, the 
Veteran requested a Travel Board hearing at his local RO.  
However, the Veteran withdrew his request for a Travel Board 
hearing in October 2006.  The Board, then, finds that all due 
process has been satisfied with respect to the Veteran's 
right to a hearing.  

It appears that the issue of entitlement to service 
connection for a neck disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over that issue, and is referred to the AOJ 
for appropriate action.  

The issue of entitlement to service connection for a lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that the Veteran has a dental disability that resulted from a 
disease or injury that was incurred during active military 
service, to include the loss of teeth due to the loss of 
maxilla or mandible body substance through trauma or disease.

2.  The preponderance of the evidence supports a finding that 
tooth 29 was noted as normal at entry and was filled after 
more than 180 days of active service.  

3.  The preponderance of the evidence supports a finding that 
teeth 8, 9, and 10 were filled at entry but underwent 
additional restoration after more than 180 days of active 
service.  

4.  The preponderance of the evidence supports a finding that 
tooth 31 was noted as carious and restorable at entry but was 
extracted at some point during service.  The evidence raises 
a reasonable doubt as to whether tooth 31 was extracted after 
more than 180 days of active service.  

5.  The evidence of record preponderates against a finding 
that the Veteran applied for dental treatment within one year 
of his separation from service in 1967 or that he suffered 
any dental trauma during service.  The Veteran was not a 
prisoner of war; he has not received any prior VA dental 
treatment; he does not have a dental condition that was 
aggravated by another service-connected condition; he does 
not have service-connected disabilities that are rated at 100 
percent by schedular evaluation; he has not been found to be 
entitled to a 100 percent rate by reason of individual 
unemployability; he does not participate in a vocational 
rehabilitation program; and there is no indication that he 
has a dental condition that is complicating another condition 
for which he currently receives VA treatment.





CONCLUSIONS OF LAW

1. The Veteran is not eligible for service-connected 
compensation for any dental disability.  38 U.S.C.A. §§ 1131, 
1712, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.381, 
4.150, 17.161 (2009).

2.  The Veteran is not entitled to receive VA outpatient 
dental treatment.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a dental 
disability that he asserts was caused by trauma experienced 
during service.  The Court of Appeals for Veterans Claims 
(Court) has held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, 
in the current case, adjudication of the Veteran's claim for 
service connection must also include consideration of service 
connection for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.

The Board will first address the claim of entitlement to 
service-connected compensation benefits.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in- 
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

The dental conditions for which service-connected 
compensation benefits are available are set forth under 38 
C.F.R. § 4.150, Diagnostic Codes (DC) 9900-9916 and include 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of the body of the maxilla or mandible, without 
loss of continuity, and if bone loss through trauma or 
disease, such as osteomyelitis, is shown.  Loss of teeth due 
to the loss of the alveolar process as a result of 
periodontal disease is not considered disabling.  See 
38 C.F.R. § 4.150, DC 9913, Note.  

Therefore, in order to grant service connection for 
compensation purposes, the Veteran must have one of the 
dental disabilities specifically contemplated on the Rating 
Schedule and there must be a nexus between the current 
disability and the Veteran's military service.  See Hickson, 
supra.

The Veteran has asserted that he injured his teeth during a 
motor vehicle accident during service.  He has reported that 
he hit another car from behind and his mouth hit the steering 
wheel, causing all of his front teeth to be loosened and some 
of his teeth to be broken.  See October 2002 VA Form 21-4138.  
The Veteran has reported that he was treated in the dental 
clinic at Camp McCoy, Wisconsin but he was transferred to 
Fort Sheridan, Illinois where he was told that, because he 
was about to be discharged from service, he should seek 
treatment from his private dentist after service.  See Id.  

The service treatment records reveal that the Veteran was, 
indeed, involved in a motor vehicle accident in late April 
1967.  The treatment records show that the Veteran had 
difficulty moving his neck and back following the accident; 
however, there is no indication that the Veteran complained 
of, or sought treatment for, a dental disability that was 
caused by the accident.  

In this regard, the service treatment records also contain a 
dental health record which documents the dental treatment the 
Veteran received during service.  The health record shows 
that the Veteran received dental treatment around the time 
period of the accident in April 1967.  Specifically, the 
evidence shows that restorations were performed on many of 
the Veteran's teeth in April and May 1967.  However, the 
evidence shows that the restorations were performed because 
of caries in his teeth, not because of any precipitating 
injury or trauma, providing evidence against this claim as it 
clearly indicates a non-trauma problem.   

The Veteran is competent to provide information regarding 
matters of which he has personal knowledge, including his 
symptoms and when and how they were caused.  See 38 C.F.R. 
§ 3.159(a)(2).  

However, the Board must weigh all evidence that supports or 
opposes the Veteran's assertion to determine if his assertion 
is credible.  After reviewing and weighing the evidence of 
record, the Board finds the Veteran's credibility is lessened 
as to his report of injury to his teeth during an in-service 
motor vehicle accident because the service treatment records 
document the dental treatment the Veteran received during 
service and the treatment he received following the accident, 
and there is no indication that dental trauma was caused by 
the accident in April 1967 or at any other time during 
service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  Therefore, the Board finds the preponderance of the 
evidence is against a finding that the Veteran incurred 
dental trauma during service, including during the April 1967 
motor vehicle accident.  The records outweigh the Veteran's 
current statements.  

In this context, the Board notes that the Veteran is 
currently edentulous and that the service treatment records 
show that extractions were performed on teeth # 1, 2, 3, 5, 
16, and 31 during service.  See March 2009 VA examination 
report; service treatment records.  While loss of teeth is 
shown by the evidence of record, the evidence does not show 
that his teeth were lost due to the loss of substance of the 
body of the maxilla or mandible through trauma or disease, as 
required by the rating criteria.  See 38 C.F.R. § 4.150, DC 
9913.  

As noted, the evidence preponderates against a finding that 
the Veteran incurred dental trauma during service and the 
service treatment records do not show that he was diagnosed 
with any disease, including osteomyelitis, to which the loss 
of teeth can be attributed.  

In addition to the foregoing, the Board notes there is no 
competent evidence of record that shows the Veteran has any 
of the other dental conditions for which disability 
compensation is available.  There is no evidence that the 
Veteran suffered an in-service injury or disease that 
resulted in a disability listed as a compensable dental or 
oral condition on the Rating Schedule, including the loss, 
impairment, disease, or disability of the jaw bones (maxilla 
or mandible), ramus, coronoid process, or hard palate.  
Therefore, the Board finds that, because the Veteran does not 
have any of the disabilities for which service-connected 
compensation is available, he is not eligible for 
compensation for any dental disorder.

Having determined that the Veteran is not eligible for 
service-connected compensation benefits, the Board must now 
consider whether service connection may be established solely 
for the purpose of outpatient treatment.

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381, 
which provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  In determining service connection, the condition 
of teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
See 38 C.F.R. § 3.381(c).

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows: (1) teeth noted as normal at entry will be service- 
connected if they were filled or extracted after 180 days or 
more of active service; (2) teeth noted as filled at entry 
will be service-connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service; (3) teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they 
were filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled will 
be service-connected; (4) teeth noted as carious but 
restorable at entry, whether or not filled, will be service- 
connected if extraction was required after 180 days or more 
of active service; (5) teeth noted at entry as non-restorable 
will not be service-connected, regardless of treatment during 
service; and (6) teeth noted as missing at entry will not be 
service connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service-connected for treatment purposes, 
including (1) calculus; (2) acute periodontal disease; (3) 
third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service- 
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.

The service treatment records contain a June 1965 pre-
induction examination report that does not contain any 
information regarding the Veteran's teeth.  However, the 
dental health record contained in the service treatment 
records shows that, at an examination conducted in November 
1965, three days after entry into service, the Veteran was 
missing teeth 12, 14, 15, 17, 18, 19, and 30 and had 
restorations in teeth 8, 9, and 10.  The health record also 
reflects that the Veteran had significant abnormalities, 
presumably caries, in teeth 1, 2, 3, 5, 10, 16, 31, and 32, 
with lesser abnormalities/caries in teeth 4, 6, 7, 8, 9, 11, 
13, 20, 21, 26, and 28.  Tooth 16 was noted to be carious and 
non-restorable.  

Simply stated, the medical evidence makes clear that the 
Veteran had a serious dental problem prior to service, not 
because of any accident in service.  

Because the November 1965 dental examination was conducted 
only three days after entry into service, the Board will 
resolve all doubt in favor of the Veteran and find that the 
findings from the November 1965 examination represent the 
Veteran's dental condition at entry into service.  38 C.F.R. 
§ 3.102.  

The dental health record also documents that dental treatment 
the Veteran received during service.  In this regard, the 
dental record shows that teeth 1, 3, 5, and 16 were extracted 
during service.  The June 1967 separation examination report 
also reflects that teeth 2 and 31 were extracted during 
service, as those teeth were not noted to be extracted at 
entry.  See Id.  The record also shows that several 
restorations were performed during service.  In November 
1966, restorations were performed on teeth 20, 21, 28, and 
29, and in March 1967, restorations were performed on teeth 
2, 6, and 11.  Likewise, restorations were performed on teeth 
26 and 31 in April 1967, with additional restorations were 
performed on teeth 7, 8, 9, and 10 in May 1976.  

Applying these facts to the legal criteria above, the Board 
notes that the only teeth that were normal at entry were 
teeth 22, 23, 24, 25, 27 and 29.  None of the teeth noted as 
normal at entry were extracted during service, but tooth 29 
was filled in November 1966, after more than 180 days of 
active service.  Therefore, the Board finds that the criteria 
of 38 C.F.R. § 3.381(d)(1) has been met and the Veteran has a 
service-connected noncompensable (for treatment purposes) 
dental condition with respect to only tooth 29.  

While teeth 8, 9, and 10 were filled at entry, the evidence 
shows that additional restorations were performed on those 
teeth in May 1967, after more than 180 days of active 
service.  Therefore, the Board finds that the criteria of 38 
C.F.R.  § 3.381(d)(2) has been met and the Veteran has a 
service-connected noncompensable (for treatment purposes) 
dental condition with respect to teeth 8, 9, and 10.  

The evidence shows that teeth 2, 11, 20, 21, 26, 28, and 31 
were carious and restorable at entry and were filled during 
service.  However, because there is no evidence that new 
caries developed in those teeth 180 days after they were 
filled, those teeth cannot be service-connected.  See 
38 C.F.R. § 3.381(d)(3).  Likewise, the evidence shows that 
teeth 3, 5, and 31 were carious and restorable at entry but 
extracted during service.  However, teeth 3 and 5 were 
extracted in March 1966, less than 180 days into active 
service.  Therefore, teeth 3 and 5 cannot be service 
connected under the criteria of 38 C.F.R. § 3.381(d)(4).  It 
is not clear when tooth 31 was extracted as it is not 
indicated on the dental health record, but on the June 1967 
separation examination without any detailed information.  
Therefore, after resolving all doubt in favor of the Veteran, 
the Board finds that it is likely tooth 31 was extracted 
after more than 180 days of active service, which meets the 
criteria of 38 C.F.R. § 3.381(d)(4).  

Therefore, the Veteran has a service-connected noncompensable 
(for treatment purposes) dental condition with respect to 
tooth 31.  

Finally, because teeth 12, 14, 15, 17, 18, 19, and 30 were 
missing at entry, and tooth 16 was carious and non-restorable 
at entry, the Board finds that those teeth cannot be service 
connected, regardless of any treatment during service.  See 
38 C.F.R. 3.381(d)(5), (6).  

While the criteria for service connection for a 
noncompensable (for treatment purposes) dental condition have 
been met with respect to teeth 8, 9, 10, 29, and 31, the law 
also provides classes of eligibility for VA dental treatment, 
defining the circumstances under which treatment may be 
authorized.  These are designated Classes I, II, II(a), 
II(b), II(c), IIR, III, IV, V, and VI.  38 C.F.R. § 17.161.  

After careful review of the evidence, the Board finds that, 
while the Veteran has a service-connected noncompensable 
dental condition, he is not eligible for VA dental treatment 
under any of the classes of eligibility.

As noted above, the Veteran does not have a service-connected 
compensable dental disability.  Therefore, eligibility under 
Class I is not established.  See 38 C.F.R.  § 17.161(a).  
Review of the record reveals the Veteran did not apply for 
dental treatment within one year of his separation from 
service in 1967.  Instead, the evidence shows the Veteran 
filed a claim for a dental disability in October 2002, more 
than 30 years after he was separated from service.  
Therefore, the Veteran does not qualify for Class II 
eligibility. See 38 C.F.R. § 17.161(b).

Class II (a) eligibility is available for those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma.  As 
noted above, the preponderance of the evidence is against a 
finding that the Veteran suffered trauma to his teeth during 
service, particularly during the April 1967 motor vehicle 
accident.  Therefore, the Veteran does not qualify for Class 
II (a) eligibility.  See 38 C.F.R. § 17.161(c).

In addition to the foregoing, the Board notes the Veteran was 
not a prisoner of war, he has not received prior VA dental 
treatment, and there is no lay or medical evidence that shows 
he has a dental condition that was aggravated by another 
service-connected condition.  Therefore, eligibility under 
Classes II(b), II(c), IIR, and III is not established.  See 
38 C.F.R. §§ 17.161(d), (e), and (f).  Moreover, the Veteran 
does not have service-connected disabilities that are rated 
at 100 percent by schedular evaluation and he has not been 
found to be entitled to a 100 percent rate by reason of 
individual unemployability.  Therefore, the Veteran is not 
eligible for dental treatment under Class IV.

Finally, there is no indication that the Veteran is presently 
participating in a vocational rehabilitation program and 
there has been no professional determination that he needed 
any dental services in conjunction therewith.  Nor is there 
any indication that the Veteran has a dental condition that 
is complicating another condition that is currently under VA 
treatment.  Therefore, the Veteran is not eligible for dental 
treatment under Classes V and VI.  See 38 C.F.R. § 17.161(i), 
(j).

In sum, the Board finds that, while the Veteran has a 
noncompensable service-connected dental disability with 
respect to teeth 8, 9, 10, 29, and 31, he is not eligible for 
outpatient dental treatment because he is not eligible for VA 
dental treatment under any of the classes of eligibility.  
See 38 C.F.R. § 17.161.

In conclusion, the Board finds the preponderance of the 
evidence is against the grant of entitlement to service 
connection for a dental disability, including for 
compensation and outpatient treatment purposes.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.   
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the RO sent the Veteran a letter in November 
2002 that addressed the required notice elements for service 
connection and informed the Veteran of how disability ratings 
and effective dates are assigned.  While the RO sent the 
Veteran a VCAA letter, the letter did not inform the Veteran 
of the information and evidence needed to substantiate a 
claim of service connection for a dental disability.  
Therefore, the Board finds VA erred in providing the Veteran 
adequate notice.

However, after taking into account the specific circumstances 
of this case, the Board finds the notice error was not 
prejudicial to the Veteran because, as discussed below, all 
pertinent evidence is associated with the claims file.  The 
Board notes that entitlement to service connection for a 
dental disability is based upon the condition of the 
Veteran's teeth at entry into service, as well as any event, 
injury, or disease incurred during service.  In this regard, 
the Board notes that the evidentiary record contains the 
Veteran's service and post-service treatment records and yet, 
entitlement to service connection for a dental disability is 
not established, despite the Board's consideration of the 
Veteran's claim under all potential avenues.  In addition, 
the Board notes that VA, with the help of the Veteran, has 
had an extensive opportunity to develop the case during the 
administrative appellate proceedings leading to the final 
Agency adjudication and Board decision and there is no 
indication that any additional notice or development would 
give rise to evidence which would support a favorable 
decision in this case.  Therefore, based on the foregoing, 
the Board finds that any notice error was non-prejudicial to 
the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records, as well as post- 
service treatment records dated from 1996 to 2009.  In this 
context, the Board finds probative that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a dental disability is 
denied.  


REMAND

In addition to the foregoing, the Veteran is seeking 
entitlement to service connection for a lumbar spine 
disability.  

As noted, the Board previously remanded this claim for the 
Veteran to be scheduled a VA examination to determine the 
etiology of the Veteran's current lumbar spine disability.  

The Veteran was afforded a VA examination in March 2009 where 
he was diagnosed with lumbar spine degenerative disc disease.  
However, the March 2009 VA examiner opined that it is less 
likely than not that the Veteran's current disability is 
related to service, including any injuries sustained therein, 
noting that there were only two episodes of back pain during 
service, which responded quickly to treatment and after which 
he  was not put on any profile.  In rendering his decision, 
the VA examiner also noted that, while there is evidence of 
progressively severe low back pain over the last 10 years, 
there is no evidence that the Veteran's back pain was 
incapacitating or required treatment during the 30 years the 
Veteran worked as a police officer, providing evidence 
against this claim.  

The March 2009 VA examination report is considered competent 
medical evidence; however, the probative value of the opinion 
provided by the VA examiner is lessened because his 
conclusion is based upon an inaccurate factual basis.  Review 
of the service treatment records shows that the Veteran 
sought treatment for low back pain on four different 
occasions during service, reporting a precipitating injury 
each time.  See service treatment records dated December 
1965, April 1967, July 1967, and October 1967.  The Board 
finds particularly probative that the last back injury 
occurred less than a month before the Veteran was separated 
from service, after which he was put on light duty.  

In addition to the foregoing, the evidentiary record contains 
an April 1995 VA examination report, which shows the Veteran 
reported having back pain since an injury in basic training 
and that he had been unable to work for approximately two 
years.  

Given this evidence, the Board finds that the factual basis 
on which the March 2009 VA examiner's opinion is based is 
inaccurate, rendering his opinion of no probative value as to 
the potential nexus between the Veteran's current lumbar 
spine disability and service.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (opinion based upon inaccurate factual 
premise has no probative value).  

There is no other medical opinion of record that addresses 
whether the Veteran and once VA undertakes the effort to 
provide an examination and/or opinion when developing a 
service-connection claim, even if not statutorily obligated 
to do so, VA must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, while 
the Board regrets any additional delay in adjudicating the 
Veteran's claim, a remand is required to obtain an adequate 
medical opinion that addresses the likelihood that the 
Veteran's current lumbar spine disability is related to 
military service, which will assist in rendering a fully 
informed decision in this case.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the physician who 
conducted the March 2009 VA Spine 
examination review the entire claims 
file and provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent) 
that any current lumbar spine 
disability is related to the Veteran's 
active service.


a.	In answering the question above, 
the examiner is requested to 
consider the service treatment 
records that show the Veteran 
sought treatment for low back pain 
on four separate occasions, 
including during the month before 
he was discharged from service 
when he was put on light duty.  
The examiner is also requested to 
consider the April 1995 VA 
examination report which reflects 
that the Veteran had been unable 
to work for two years due to his 
low back condition.  In evaluating 
this evidence, the examiner is 
requested to consider whether the 
low back condition manifested 
during service was a chronic 
condition that progressively 
worsened after service to the 
point where he could no longer 
work.  

b.	If the March 2009 VA examiner is 
no longer available, request that 
a physician knowledgeable in 
orthopedic disabilities review the 
claims file and provide the 
requested opinion.

c.	Note: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

d.	If it cannot be determined whether 
the Veteran's lumbar spine 
disability is related to his 
active service, on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain 
why this is so.

e.	A rationale must be provided for 
all opinion expressed.  

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


